EXHIBIT 10.2

 

PROMISSORY NOTE

 



$100,000.00

Titusville, New Jersey, USA

October 27, 2016



 

For value received, Greenwind NRG Inc., a Nevada corporation (“Payee”) agrees to
fund, in immediately available funds, within 3 business days of the date hereof,
to NewGen BioPharma Corp. (“Maker”) the principal sum of One Hundred Thousand
and No/100 Dollars ($100,000) and Maker promises to pay to Payee such principal
sum of One Hundred Thousand and No/100 Dollars ($100,000) plus the principal
amount of any additional advances made by or on behalf of Payee to Maker under
this note, in legal and lawful money of the United States of America.

 

This note is issued pursuant to that certain Letter of Intent of even date
herewith between Maker and Payee (the “LOI”). Capitalized terms not otherwise
defined herein have the meaning ascribed to such terms in the LOI. Pursuant to
the LOI, Payee has agreed to advance to Maker the LOI Advance of $100,000.00
evidenced by this note. In the event the Closing contemplated by (and defined
in) the LOI does not occur, the principal amount of the LOI Advance together
with accrued interest thereon at the rate of five percent (5%) per annum shall
become due and payable upon on the earlier of (i) receipt by Maker of proceeds
from a financing in an amount not less than $1 million, (ii) when, upon the
occurrence and during the continuance of an Event of Default (as defined below),
such amounts are declared due and payable by Payee or made automatically due and
payable, in each case, in accordance with the terms hereof, or (iii) a change of
control of Maker. In the event of the Closing, this note will become an
intercompany loan and Payee agrees to waive all of its rights hereunder to any
balance owed by Maker.

 

Interest shall be computed on the basis of a year of 365 days for the actual
number of days elapsed. Interest not paid when due shall thereafter bear like
interest as the principal.

 

No interest shall be payable on this note if the Closing of the Exchange occurs.

 

Each maker, surety and endorser of this note expressly waives all notices,
demands for payment, presentations for payment, notices of intention to
accelerate the maturity, protest and notice of protest, as to this note and as
to each, every and all installments hereof.

 

All notices must be in writing. A notice may be delivered to Maker or Payee at
the address set forth under the signature of each party below, or to a new
address that Maker or Payee has designated in writing. Notices are deemed
received on the date of delivery if proper documentation of delivery is obtained
by delivering party. A notice may be delivered in person, by certified mail,
return receipt requested, or by overnight courier. All payments shall be made by
Maker to Payee at Payee’s address set forth below.

 

If any court determines that any provision of this note is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this note invalid or
unenforceable and such provision shall be modified, amended or limited only to
the extent necessary to render it valid and enforceable.

 

The occurrence of any of the following shall constitute an “Event of Default”
under this note:

 

A. Maker shall fail to pay (i) when due any principal payment on the due date
hereunder or (ii) any interest payment or other payment required under the terms
of this note on the date due and such payment shall not have been made within
thirty (30) days of Maker’s receipt of written notice from Payee of such failure
to pay; or

 

B. Maker shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its or any of
its creditors, (iii) be dissolved or liquidated, or (iv) commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it.

 

 1

 



 

Upon the occurrence of any Event of Default and at any time thereafter during
the continuance of such Event of Default, Payee may, by written notice to Maker,
declare all unpaid outstanding principal and accrued interest payable by Maker
hereunder to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence and during the continuance of any Event
of Default, Payee may exercise any other right power or remedy permitted to it
by law, either by suit in equity or by action at law, or both.

 

Maker agrees to reimburse Payee for all reasonable costs of collection or
enforcement of this note (including, but not limited to, reasonable attorneys'
fees) incurred by Payee. Neither this note nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, by Maker without Payee’s
prior written consent. The rights and obligations of Maker and Payee under this
note shall be binding upon and benefit their respective permitted successors,
assigns, heirs, administrators and transferees.

 

This note shall be governed in accordance with the laws of the State of New
Jersey where the courts shall have personal jurisdiction over Maker and no
action to interpret or enforce this note shall be instituted in any other
jurisdiction.

 

 



 

MAKER:

 

NEWGEN BIOPHARMA CORP.

    By:/s/ Navdeep Jaikaria

 

Name:

Navdeep Jaikaria  Title:Chairman, President & CEO 

 

 

 

 

 

Address:  

210 Jacobs Creek Rd.

Titusville, NJ 08560

 



 



ACKNOWLEDGED AND AGREED:

 

GREENWIND NRG INC.

   By:/s/ Jerwin Alfiler

Name:

Jerwin Alfiler Title:President    

Address:  

3221 Dominquez Avenue

Quezon City, Philippines

 



 

 



2



 